DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 5 and 6, filed 06/03/22, with respect to claims 1-4 and 6-7 have been fully considered and are persuasive.  The rejection of claims 1-4 and 6-7 has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6 and 7 are allowed.
Regarding claims 1 and 7, prior art of record Ogawa et al 2002/0016972 and Yamamoto et al 2004/0103027 teach the following:
Regarding claim 1, Ogawa et al 2002/0016972 teaches an advertisement system having a printing apparatus and a server configured to communicate with the printing apparatus, the advertisement system using the printing apparatus to issue an advertisement medium on which an advertisement image is printed (fig 1 and paragraph 0051-0053), wherein: 
Ogawa et al US 2002/0016972 teaches creates print data involved in printing the plurality of selected advertisement images (distribution manager 60 obtains distribution time information that is designated by a user in advance from the user profile DB 6, and inform a scheduler 55 of a timing ( time) of distribution. When the distribution time has come, the scheduler 55 notifies the print information distribution engine 54 and distributes print information to the STB 11 of the destination user from the print information distribution engine 54 via an application server 57 (paragraph 0068-0069), 
transmits the created print data to the printing apparatus (scheduler 55 notifies the print information distribution engine 54 and distributes (transmits) print information to the STB 11 of the destination user from the print information distribution engine 54 via an application server 57 (paragraph 0069); and 
the printing apparatus receives the print data created by the server, and executes printing according to the received print data to issue the advertisement medium (BPS server 1 reads the selected printer driver from the printer driver DB 7, activates the printer driver and rasterizes advertisement information and contents information to be distributed to develop the information in a rasterized image that can directly drive the printer (paragraph 0053-0054)).

Yamamoto et al 2004/0103027 teaches the server acquires a plurality of advertisement images of different advertisers (paragraph 0004 and 0046, plurality of advertisers), 
acquires a distribution period for each of the plurality of advertisement images, the distribution period being a period, during which the issued advertisement medium is desired to be distributed, set by a corresponding advertiser (advertiser 3 calls out the advertiser management screen of the advertisement distributing server system 2 at the network terminal of his or her own, inputs advertisement draft data and registers advertising information in the advertisement distributing server system 2 (see. FIG. 11). The advertisement is prepared and distributed for each shop. The advertising information to be registered includes the advertiser, the shop, the brief advertisement image file, the distribution registration date and time, the distribution period, the distribution area, the genre and the like, and the advertisement is specified by the advertiser ID, the shop ID and the advertisement ID (paragraph 0066). The advertisement information that includes when the advertisement image is to be distributed (distribution period) is acquired by the distributing server system 2)
selects a plurality of advertisement images from the plurality of acquired advertisement images according to the distribution periods for the plurality of advertisement images acquired from the different advertisers (selective display, paragraph 55) the distribution period being set for each of the plurality of acquired advertisement images (data indicating time zone during which the advertisement is distributed, paragraph 42, predetermined time interval, paragraph 73).  

Regarding claim 7, Ogawa et al teaches a method of controlling an advertisement system having a printing apparatus and a server configured to communicate with the printing apparatus, the system using the printing apparatus to issue an advertisement medium on which an advertisement image is printed (fig 1 and paragraph 0051-0052), wherein: 
the distribution period being set for each of the plurality of acquired advertisement images, creates print data involved in printing the plurality of selected advertisement images (distribution manager 60 obtains distribution time information that is designated by a user in advance from the user profile DB 6, and inform a scheduler 55 of a timing ( time) of distribution. When the distribution time has come, the scheduler 55 notifies the print information distribution engine 54 and distributes print information to the STB 11 of the destination user from the print information distribution engine 54 via an application server 57 (paragraph 0068-0069), and 
transmits the created print data to the printing apparatus (scheduler 55 notifies the print information distribution engine 54 and distributes (transmits) print information to the STB 11 of the destination user from the print information distribution engine 54 via an application server 57 (paragraph 0069); and 
the printing apparatus receives the print data created by the server, and to issue the advertisement medium, executes printing according to the received print data (BPS server 1 reads the selected printer driver from the printer driver DB 7, activates the printer driver and rasterizes advertisement information and contents information to be distributed to develop the information in a rasterized image that can directly drive the printer (paragraph 0053-0054)).
Yamamoto et al 2004/0103027 teaches the server acquires a plurality of advertisement images of different advertisers (paragraph 0004 and 0046, plurality of advertisers), 
acquires a distribution period for each of the plurality of advertisement images, the distribution period being a period, during which the issued advertisement medium is desired to be distributed, set by a corresponding advertiser (advertiser 3 calls out the advertiser management screen of the advertisement distributing server system 2 at the network terminal of his or her own, inputs advertisement draft data and registers advertising information in the advertisement distributing server system 2 (see. FIG. 11). The advertisement is prepared and distributed for each shop. The advertising information to be registered includes the advertiser, the shop, the brief advertisement image file, the distribution registration date and time, the distribution period, the distribution area, the genre and the like, and the advertisement is specified by the advertiser ID, the shop ID and the advertisement ID (paragraph 0066). The advertisement information that includes when the advertisement image is to be distributed (distribution period) is acquired by the distributing server system 2)
selects a plurality of advertisement images from the plurality of acquired advertisement images according to the distribution periods for the plurality of advertisement images acquired from the different advertisers (selective display, paragraph 55) the distribution period (predetermined time interval, paragraph 73) being set for each of the plurality of acquired advertisement images (data indicating time zone during which the advertisement is distributed, paragraph 42).  The control unit 201 compares "the area data and the time zone data designated by the advertiser" with "the area data designated by the user and the access time "to selectively display the brief advertisement images 111 associated with the advertisers for which the compared data are matched (paragraph 0055).  The display order is also changed when the advertisement distribution is ended by the lapse of the distribution time period or by the operation by the advertiser (paragraph 0074).  

	Ogawa et al 2002/0016972 and Yamamoto et al 2004/0103027 fail to teach wherein the advertisement system has a terminal used by a distributor who distributes the advertisement medium;
	the terminal, which is configured to communicate with the server and the printing apparatus, receives the print data from the server and transmits the received print data to the printing apparatus; and 
	the server transmits the created print data to the terminal and notifies the terminal of a distribution time limit for the advertisement medium issued according to the print data

	It is inherent that all dependent claims are allowed for being dependent on allowable independent claims.


Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
June 13, 2022
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675